Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The Office Action is in response to amendment filed on 01/25/2022.      
 	     			
Response to Amendment
3.	The Amendment filed on 01/25/2022 has been received 1, 4, 6, 9, 11-15 have been amended. Claims 1-15 are pending. 

4.					Response to Arguments
	Applicant’s arguments filed on 01/25/2022, pages 8-11 have been fully considered.
 
Claim Rejection 101
Applicant has amended claims 11-15 properly. Therefore, the 101 rejection is withdrawn.
Claim rejections 35 U.S.C. 103.  
Applicant’s arguments with respect to rejection of claims under 35 U.S.C.§103 have been fully considered. 
1) 	Basically, the applicant argued that the prior art (MIYOSHI et al.  (US 20150146780)    and in view of Hong et al. (US 20170347096)) does not teach the limitations of:
 “parsing a node of a layer corresponding to the CTU to determine a state parameter and a flag parameter corresponding to the node, the state parameter being configured to determine whether the node supports a refreshing process, and the flag parameter being configured to determine whether the node enables the refreshing process, wherein the refreshing process 
(remark, page 9-10). 
Examiner’s response:
Examiner appreciate the amendment; however, more detailed amendment is needed to move the case forward. Examiner has updated search and reviewed the prior arts and amendment carefully. Examiner believe that the combination of  MIYOSHI et al.  (US 20150146780)    and in view of Hong et al. (US 20170347096) teaches the aforementioned limitation in the current claim set. Follows are the reasons.
MIYOSHI discloses “wherein the refreshing process refreshes a corresponding region of pixel data of the node”. For example, MIYOSHI teaches that in Fig. 1A/1B, and paragraph 0009, “this intra-refresh scheme will be explained. FIG. 1A illustrates an example in which a refreshed region moves vertically and FIG. 1B illustrates an example in which a refreshed region moves horizontally”; 
 and fig. 28, step S501, in which, it determines the refresh boundary which is a corresponding region of pixel data of the node, as also suggested in paragraph 0184, as: “  determines a position of a refresh boundary of an encoding target picture from a refresh update size and a refresh boundary position of an immediately preceding encoded picture …step S501 …”; and paragraph 0190, “the intra-refresh scheme is applied in the video encoder”. 
Therefore, the combination of  MIYOSHI and in Hong discloses the  limitations in amended independent claim 1.

Examiner’s response:
Examiner respectively disagree. As explained above, the combination of  MIYOSHI and in Hong discloses the  limitations in amended independent claims. 

3) The applicant believed that dependent claims are allowable due to their dependency on independent claims.
Examiner’s response:
Examiner respectively disagree. As explained above, the combination of  MIYOSHI and in Hong discloses the  limitations in amended independent claims. 


Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
        

6.	Claims 1 -15, are rejected are rejected under 35 U.S.C. 103 as being unpatentable over MIYOSHI et al.  (US 20150146780)    and in view of Hong et al. (US 20170347096).   

	Regarding claim 1, MIYOSHI teaches a method for picture decoding (paragraph 0005, … decoding an encoded picture), comprising: 
	receiving bitstream data (paragraph 0205, … output encoded video data received from the processor 105 to other devices) , and to obtain a Coding Tree Unit (CTU) corresponding to the bitstream data (fig. 3, component CTU); 
	parsing a node of a layer corresponding to the CTU (as shown in fig. 3, CTU is partitioned into CU and CU is further partitioned into PU, therefore, there are three layer and each layer has its nodes and CTU has one node) to determine a state parameter (fig. 13, refresh boundary determination unit; paragraph 0106, … determines the position of a refresh boundary in a coding-target picture on the basis of a refresh cycle and the position of the refresh boundary) and a flag parameter corresponding to the node (fig. 13, component 12, inter prediction restriction target CTU determination unit; paragraph 0113, …The inter prediction restriction target CTU determination unit 12 determines a CTU including a PU to which application of the temporal vector mode is prohibited, based on the refresh boundary positons of the encoding 
target picture and an immediately preceding encoded picture; in which, the flag indicates application of the temporal vector mode is prohibited ), the state parameter being configured to determine whether the node supports refreshing process (the refreshing process is shown in fig. 1A/1B; paragraph 0106, … determines the position of a refresh boundary in a coding-target picture on the basis of a refresh cycle and the position of the refresh boundary) , and the flag parameter being configured to determine whether the node enables the refreshing process (paragraph 0113, …. The inter prediction restriction target CTU determination unit 12 determines a CTU including a PU to which application of the temporal vector mode is 
	wherein the refreshing process refreshes a corresponding region of pixel data of the node (Fig. 1A/1B, and paragraph 0009, “this intra-refresh scheme will be explained. FIG. 1A illustrates an example in which a refreshed region moves vertically and FIG. 1B illustrates an example in which a refreshed region moves horizontally”;  and fig. 28, step S501, in which, it determines the refresh boundary which is a corresponding region of pixel data of the node, as also suggested in paragraph 0184, as: “  determines a position of a refresh boundary of an encoding target picture from a refresh update size and a refresh boundary position of an immediately preceding encoded picture …step S501 …”; and paragraph 0190, “the intra-refresh scheme is applied in the video encoder”);
	determining a leaf parameter corresponding to the node (paragraph 0014, … the CTU 301 is further divided into a plurality of Coding Units (CUs) 302 according to a quad-tree structure; in which the quad-tree structure is leaf parameter) the leaf parameter being configured to determine whether to continue to partition the node (as shown in fig. 3 and suggested in paragraph 0014, … The CTU 301 is further divided into a plurality of Coding Units (CUs) 302 according to a quad-tree structure… The CU 302 is individually processed in units of a Prediction Unit (PU) 303 or in units of a Transform Unit (TU) 304); 
	performing detection processing on the node according to the leaf parameter, the state parameter and the flag parameter to obtain a detection result (paragraph 0014, … The CTU 301 is further divided into a plurality of Coding Units (CUs) 302 according to a quad-tree structure… The CU 302 is individually processed in units of a Prediction Unit (PU) 303 or in units of a Transform Unit (TU) 304… The TU 304 is divided in the quad-tree structure and is processed in 
	continuing to acquire a node of a next layer corresponding to the CTU according to the detection result (as shown in fig. 3, there are three layer: CTU, CU and PU; paragraph 0014, … The CTU 301 is further divided into a plurality of Coding Units (CUs) 302 according to a quad-tree structure… The CU 302 is individually processed in units of a Prediction Unit (PU) 303 or in units of a Transform Unit (TU) 304… ) ; 
	continuing to perform detection processing on the node of the next layer, and obtaining data of all Coding Units (CUs) corresponding to the CTU (as shown in fig. 3 and also suggested in paragraph 0014, … The CTU 301 is further divided into a plurality of Coding Units (CUs) 302 according to a quad-tree structure. Each CU 302 in one CTU 301 is encoded in a Z scan order. The size of the CU 302 is variable and its size is selected from among CU partition modes of 8.times.8 to 64.times.64 pixels); 
	and generating a decoded picture corresponding to the bitstream data according to the node and the data of all CUs (suggested in paragraph 0009, … As a result, since the entire picture is refreshed after the slice to which the intra-refresh is applied is traversed throughout the picture, the video decoder can resume decoding from a refreshed picture). 
	It is noticed that MIYOSHI does not disclose explicitly parsing the bitstream data.
	Hong disclose of parsing the bitstream data (as shown in fig. 12, step 1204; paragraph 0148, … parsing slice segment data syntax or coding tree unit syntax).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology parsing the bitstream data as taught 

	Regarding claim 6, MIYOSHI teaches a decoder (paragraph 0009, … the video decoder can resume decoding from a refreshed picture), comprising a processor and a memory storing instructions executable by the processor (paragraph 0104, … the units included in the video encoder 1 may be function modules that are implemented by a computer program executed on a processor), wherein when the instructions are executed by the processor, the processor is configured to:: 
	receiving bitstream data (paragraph 0205, … output encoded video data received from the processor 105 to other devices) , and to obtain a Coding Tree Unit (CTU) corresponding to the bitstream data (fig. 3, component CTU); 
	parsing a node of a layer corresponding to the CTU (as shown in fig. 3, CTU is partitioned into CU and CU is further partitioned into PU, therefore, there are three layer and each layer has its nodes and CTU has one node) to determine a state parameter (fig. 13, refresh boundary determination unit; paragraph 0106, … determines the position of a refresh boundary in a coding-target picture on the basis of a refresh cycle and the position of the refresh boundary) and a flag parameter corresponding to the node (fig. 13, component 12, inter prediction restriction target CTU determination unit; paragraph 0113, …The inter prediction restriction target CTU determination unit 12 determines a CTU including a PU to which application of the temporal vector mode is prohibited, based on the refresh boundary positons of the encoding 
target picture and an immediately preceding encoded picture; in which, the flag indicates application of the temporal vector mode is prohibited ), the state parameter being configured to  determines the position of a refresh boundary in a coding-target picture on the basis of a refresh cycle and the position of the refresh boundary) , and the flag parameter being configured to determine whether the node enables the refreshing process (paragraph 0113, …. The inter prediction restriction target CTU determination unit 12 determines a CTU including a PU to which application of the temporal vector mode is prohibited, based on the refresh boundary positons; in which, since the refresh boundary is known, the node is enable to refresh); 
	wherein the refreshing process refreshes a corresponding region of pixel data of the node (Fig. 1A/1B, and paragraph 0009, “this intra-refresh scheme will be explained. FIG. 1A illustrates an example in which a refreshed region moves vertically and FIG. 1B illustrates an example in which a refreshed region moves horizontally”;  and fig. 28, step S501, in which, it determines the refresh boundary which is a corresponding region of pixel data of the node, as also suggested in paragraph 0184, as: “  determines a position of a refresh boundary of an encoding target picture from a refresh update size and a refresh boundary position of an immediately preceding encoded picture …step S501 …”; and paragraph 0190, “the intra-refresh scheme is applied in the video encoder”);
	determining a leaf parameter corresponding to the node (paragraph 0014, … the CTU 301 is further divided into a plurality of Coding Units (CUs) 302 according to a quad-tree structure; in which the quad-tree structure is leaf parameter) the leaf parameter being configured to determine whether to continue to partition the node (as shown in fig. 3 and suggested in paragraph 0014, … The CTU 301 is further divided into a plurality of Coding Units (CUs) 302  The CU 302 is individually processed in units of a Prediction Unit (PU) 303 or in units of a Transform Unit (TU) 304); 
	performing detection processing on the node according to the leaf parameter, the state parameter and the flag parameter to obtain a detection result (paragraph 0014, … The CTU 301 is further divided into a plurality of Coding Units (CUs) 302 according to a quad-tree structure… The CU 302 is individually processed in units of a Prediction Unit (PU) 303 or in units of a Transform Unit (TU) 304… The TU 304 is divided in the quad-tree structure and is processed in the Z scan order….; in which, the division process is also a detection processing on the node according to the leaf parameter, the state parameter and the flag parameter to obtain a detection result);
	continuing to acquire a node of a next layer corresponding to the CTU according to the detection result (as shown in fig. 3, there are three layer: CTU, CU and PU; paragraph 0014, … The CTU 301 is further divided into a plurality of Coding Units (CUs) 302 according to a quad-tree structure… The CU 302 is individually processed in units of a Prediction Unit (PU) 303 or in units of a Transform Unit (TU) 304… ) ; 
	continuing to perform detection processing on the node of the next layer, and obtaining data of all Coding Units (CUs) corresponding to the CTU (as shown in fig. 3 and also suggested in paragraph 0014, … The CTU 301 is further divided into a plurality of Coding Units (CUs) 302 according to a quad-tree structure. Each CU 302 in one CTU 301 is encoded in a Z scan order. The size of the CU 302 is variable and its size is selected from among CU partition modes of 8.times.8 to 64.times.64 pixels); 
	and generating a decoded picture corresponding to the bitstream data according to the node and the data of all CUs (suggested in paragraph 0009, … As a result, since the entire 
	It is noticed that MIYOSHI does not disclose explicitly parsing the bitstream data.
	Hong disclose of parsing the bitstream data (as shown in fig. 12, step 1204; paragraph 0148, … parsing slice segment data syntax or coding tree unit syntax).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology parsing the bitstream data as taught by Hong as a modification to the decoder of MIYOSHI for the benefit of determine a syntax structure associated with each of a partitioning method (paragraph 0172).

	Regarding claim 11, MIYOSHI teaches a non-transitory computer-readable storage medium having stored therein a computer program (paragraph 0104, … the units included in the video encoder 1 may be function modules that are implemented by a computer program executed on a processor) which is applied to a decoder (paragraph 0009, … the video decoder can resume decoding from a refreshed picture) and is executed by a processor to perform: 
	receiving bitstream data (paragraph 0205, … output encoded video data received from the processor 105 to other devices) , and to obtain a Coding Tree Unit (CTU) corresponding to the bitstream data (fig. 3, component CTU); 
	parsing a node of a layer corresponding to the CTU (as shown in fig. 3, CTU is partitioned into CU and CU is further partitioned into PU, therefore, there are three layer and each layer has its nodes and CTU has one node) to determine a state parameter (fig. 13, refresh boundary determination unit; paragraph 0106, … determines the position of a refresh boundary in a coding-target picture on the basis of a refresh cycle and the position of the refresh boundary) 
target picture and an immediately preceding encoded picture; in which, the flag indicates application of the temporal vector mode is prohibited ), the state parameter being configured to determine whether the node supports refreshing process (the refreshing process is shown in fig. 1A/1B; paragraph 0106, … determines the position of a refresh boundary in a coding-target picture on the basis of a refresh cycle and the position of the refresh boundary) , and the flag parameter being configured to determine whether the node enables the refreshing process (paragraph 0113, …. The inter prediction restriction target CTU determination unit 12 determines a CTU including a PU to which application of the temporal vector mode is prohibited, based on the refresh boundary positons; in which, since the refresh boundary is known, the node is enable to refresh); 
	wherein the refreshing process refreshes a corresponding region of pixel data of the node (Fig. 1A/1B, and paragraph 0009, “this intra-refresh scheme will be explained. FIG. 1A illustrates an example in which a refreshed region moves vertically and FIG. 1B illustrates an example in which a refreshed region moves horizontally”;  and fig. 28, step S501, in which, it determines the refresh boundary which is a corresponding region of pixel data of the node, as also suggested in paragraph 0184, as: “  determines a position of a refresh boundary of an encoding target picture from a refresh update size and a refresh boundary position of an immediately preceding encoded picture …step S501 …”; and paragraph 0190, “the intra-refresh scheme is applied in the video encoder”);
 the CTU 301 is further divided into a plurality of Coding Units (CUs) 302 according to a quad-tree structure; in which the quad-tree structure is leaf parameter) the leaf parameter being configured to determine whether to continue to partition the node (as shown in fig. 3 and suggested in paragraph 0014, … The CTU 301 is further divided into a plurality of Coding Units (CUs) 302 according to a quad-tree structure… The CU 302 is individually processed in units of a Prediction Unit (PU) 303 or in units of a Transform Unit (TU) 304); 
	performing detection processing on the node according to the leaf parameter, the state parameter and the flag parameter to obtain a detection result (paragraph 0014, … The CTU 301 is further divided into a plurality of Coding Units (CUs) 302 according to a quad-tree structure… The CU 302 is individually processed in units of a Prediction Unit (PU) 303 or in units of a Transform Unit (TU) 304… The TU 304 is divided in the quad-tree structure and is processed in the Z scan order….; in which, the division process is also a detection processing on the node according to the leaf parameter, the state parameter and the flag parameter to obtain a detection result);
	continuing to acquire a node of a next layer corresponding to the CTU according to the detection result (as shown in fig. 3, there are three layer: CTU, CU and PU; paragraph 0014, … The CTU 301 is further divided into a plurality of Coding Units (CUs) 302 according to a quad-tree structure… The CU 302 is individually processed in units of a Prediction Unit (PU) 303 or in units of a Transform Unit (TU) 304… ) ; 
	continuing to perform detection processing on the node of the next layer, and obtaining data of all Coding Units (CUs) corresponding to the CTU (as shown in fig. 3 and also suggested in paragraph 0014, … The CTU 301 is further divided into a plurality of Coding Units (CUs) 302 
	and generating a decoded picture corresponding to the bitstream data according to the node and the data of all CUs (suggested in paragraph 0009, … As a result, since the entire picture is refreshed after the slice to which the intra-refresh is applied is traversed throughout the picture, the video decoder can resume decoding from a refreshed picture). 
	It is noticed that MIYOSHI does not disclose explicitly parsing the bitstream data.
	Hong disclose of parsing the bitstream data (as shown in fig. 12, step 1204; paragraph 0148, … parsing slice segment data syntax or coding tree unit syntax).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology parsing the bitstream data as taught by Hong as a modification to the computer-readable storage medium of MIYOSHI for the benefit of determine a syntax structure associated with each of a partitioning method (paragraph 0172).

	Regarding claim 2, the combination of MIYOSHI and Hong teaches the limitations of claim 1 as discussed above, In addition, Hong further discloses that performing decoding processing on the data of all CUs based on the node to obtain data of all pixels corresponding to the CTU (fig. 12, step 1208); and generating the decoded picture corresponding to the bitstream data according to the data of all pixels (as shown in fig. 12, step 1208 and paragraph 0040, … partitioning of a CTU 100 into CUs 102, which are the basic units of prediction in coding. The coding unit may be represented by a region (in terms of pixels/luma-samples) and is a final node 
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 3, the combination of MIYOSHI and Hong teaches the limitations of claim 1 as discussed above, In addition, Hong further discloses that transmitting a state parameter of the next layer according to the leaf parameter, the state parameter, and the flag parameter (as shown in fig. 6E, in which, a state parameter of the next layer is transmitted according to the  leaf parameter, the state parameter, and the flag parameter).
	The motivation of combination is the same as in claim 1’s rejection.

	Regarding claim 4, the combination of MIYOSHI and Hong teaches the limitations of claim 3 as discussed above, In addition, MIYOSHI further discloses that determining, according to the leaf parameter, the state parameter, and the flag parameter, whether to perform the refreshing process (fig. 13, refresh boundary determination unit; paragraph 0106, … determines the position of a refresh boundary in a coding-target picture on the basis of a refresh cycle and the position of the refresh boundary); responsive to determining to perform the refreshing process, performing refreshing processing on the state parameter to obtain the state parameter of the next layer (paragraph 0112, … The restriction block identification unit 11 identifies a PU which is included in the refreshed region of the encoding target picture; paragraph 0113, … inter prediction restriction target CTU determination unit 12 determines a CTU including a PU to which application of the temporal vector mode is prohibited, based on the refresh boundary positons of the encoding target picture and an immediately preceding encoded picture. Note that  FIG. 6B includes a syntax in the way of flags, or bin assignments, for each node (block), where each node's bin includes an assignment for each of the relevant flags.  Thus to signal a partitioning of a CTU and the partitioning of the child nodes within the CTU, a 
proposed signal may be encoded with a series of flags, or bins; in which, there is no refresh).
	The motivation of combination is the same as in claim 1’s rejection.
		
	Regarding claim 5, the combination of MIYOSHI and Hong teaches the limitations of claim 1 as discussed above, In addition, MIYOSHI further discloses that enabling a preset refreshing mode (paragraph 0142, … the refresh boundary r' is assumed to be set in a CTU as illustrated in FIGS. 22A to 22H (i.e., CTUHIDX=r(t)/CTUSIZE… As illustrated in FIGS. 23A to 23H, a PU which overlaps with the refresh boundary r' or is adjacent to the left side of the refresh boundary r' is set to be an inter prediction restriction target PU; in which, the target PU is enable to be in refreshing mode), the preset refreshing mode being configured to perform overlapping decoding on the CUs (paragraph 0143, … For the PU, wherein a CTU boundary is located between the PU and a PU at the lower right thereof, a ColPU is set to overlap with the PU such that a prediction vector candidate selected in the temporal vector mode does not refer to an unrefreshed region; paragraph 0009, … the video decoder can resume decoding from a refreshed picture even when an error occurs). 

 partitioning of a CTU 100 into CUs 102, which are the basic units of prediction in coding. The coding unit may be represented by a region (in terms of pixels/luma-samples) and is a final node of the partitioned CTU; paragraph 0181, …The decoded image(s) may be stored in the output frame buffer 36 and then sent out).
	The motivation of combination is the same as in claim 6’s rejection.

	Regarding claim 8, the combination of MIYOSHI and Hong teaches the limitations of claim 6 as discussed above, In addition, Hong further discloses that transmitting a state parameter of the next layer according to the leaf parameter, the state parameter, and the flag parameter (as shown in fig. 6E, in which, a state parameter of the next layer is transmitted according to the  leaf parameter, the state parameter, and the flag parameter).
	The motivation of combination is the same as in claim 6’s rejection.

	Regarding claim 9, the combination of MIYOSHI and Hong teaches the limitations of claim 8 as discussed above, In addition, MIYOSHI further discloses that determining, according to the leaf parameter, the state parameter, and the flag parameter, whether to perform the refreshing process (fig. 13, refresh boundary determination unit; paragraph 0106, … determines  The restriction block identification unit 11 identifies a PU which is included in the refreshed region of the encoding target picture; paragraph 0113, … inter prediction restriction target CTU determination unit 12 determines a CTU including a PU to which application of the temporal vector mode is prohibited, based on the refresh boundary positons of the encoding target picture and an immediately preceding encoded picture. Note that a CTU including a PU; in which, PU is next layer and the temporal vector is the state parameter); and Hong further discloses that responsive to determining not to perform the refreshing process, determining the state parameter as the state parameter of the next layer (as shown in fig. 6B and paragraph 0088, … FIG. 6B includes a syntax in the way of flags, or bin assignments, for each node (block), where each node's bin includes an assignment for each of the relevant flags.  Thus to signal a partitioning of a CTU and the partitioning of the child nodes within the CTU, a 
proposed signal may be encoded with a series of flags, or bins; in which, there is no refresh).
	The motivation of combination is the same as in claim 6’s rejection.
		
	Regarding claim 10, the combination of MIYOSHI and Hong teaches the limitations of claim 6 as discussed above, In addition, MIYOSHI further discloses that enabling a preset refreshing mode (paragraph 0142, … the refresh boundary r' is assumed to be set in a CTU as illustrated in FIGS. 22A to 22H (i.e., CTUHIDX=r(t)/CTUSIZE… As illustrated in FIGS. 23A to 23H, a PU which overlaps with the refresh boundary r' or is adjacent to the left side of the refresh boundary r' is set to be an inter prediction restriction target PU; in which, the target PU is  For the PU, wherein a CTU boundary is located between the PU and a PU at the lower right thereof, a ColPU is set to overlap with the PU such that a prediction vector candidate selected in the temporal vector mode does not refer to an unrefreshed region; paragraph 0009, … the video decoder can resume decoding from a refreshed picture even when an error occurs). 

	Regarding claim 12, the combination of MIYOSHI and Hong teaches the limitations of claim 11 as discussed above, In addition, Hong further discloses that performing decoding processing on the data of all CUs based on the node to obtain data of all pixels corresponding to the CTU (fig. 12, step 1208; paragraph 0181, …The decoded image(s) may be stored in the output frame buffer 36 and then sent out); and generating the decoded picture corresponding to the bitstream data according to the data of all pixels (as shown in fig. 12, step 1208 and paragraph 0040, … partitioning of a CTU 100 into CUs 102, which are the basic units of prediction in coding. The coding unit may be represented by a region (in terms of pixels/luma-samples) and is a final node of the partitioned CTU; paragraph 0181, …The decoded image(s) may be stored in the output frame buffer 36 and then sent out).
	The motivation of combination is the same as in claim 11’s rejection.

	Regarding claim 13, the combination of MIYOSHI and Hong teaches the limitations of claim 11 as discussed above, In addition, Hong further discloses that transmitting a state parameter of the next layer according to the leaf parameter, the state parameter, and the flag 
	The motivation of combination is the same as in claim 11’s rejection.

	Regarding claim 14, the combination of MIYOSHI and Hong teaches the limitations of claim 13 as discussed above, In addition, MIYOSHI further discloses that determining, according to the leaf parameter, the state parameter, and the flag parameter, whether to perform the refreshing process (fig. 13, refresh boundary determination unit; paragraph 0106, … determines the position of a refresh boundary in a coding-target picture on the basis of a refresh cycle and the position of the refresh boundary); responsive to determining to perform the refreshing process, performing refreshing processing on the state parameter to obtain the state parameter of the next layer (paragraph 0112, … The restriction block identification unit 11 identifies a PU which is included in the refreshed region of the encoding target picture; paragraph 0113, … inter prediction restriction target CTU determination unit 12 determines a CTU including a PU to which application of the temporal vector mode is prohibited, based on the refresh boundary positons of the encoding target picture and an immediately preceding encoded picture. Note that a CTU including a PU; in which, PU is next layer and the temporal vector is the state parameter); and Hong further discloses that responsive to determining not to perform the refreshing process, determining the state parameter as the state parameter of the next layer (as shown in fig. 6B and paragraph 0088, … FIG. 6B includes a syntax in the way of flags, or bin assignments, for each node (block), where each node's bin includes an assignment for each of the relevant flags.  Thus to signal a partitioning of a CTU and the partitioning of the child 
	The motivation of combination is the same as in claim 11’s rejection.
		
	Regarding claim 15, the combination of MIYOSHI and Hong teaches the limitations of claim 11 as discussed above, In addition, MIYOSHI further discloses that enabling a preset refreshing mode (paragraph 0142, … the refresh boundary r' is assumed to be set in a CTU as illustrated in FIGS. 22A to 22H (i.e., CTUHIDX=r(t)/CTUSIZE… As illustrated in FIGS. 23A to 23H, a PU which overlaps with the refresh boundary r' or is adjacent to the left side of the refresh boundary r' is set to be an inter prediction restriction target PU; in which, the target PU is enable to be in refreshing mode), the preset refreshing mode being configured to perform overlapping decoding on the CUs (paragraph 0143, … For the PU, wherein a CTU boundary is located between the PU and a PU at the lower right thereof, a ColPU is set to overlap with the PU such that a prediction vector candidate selected in the temporal vector mode does not refer to an unrefreshed region; paragraph 0009, … the video decoder can resume decoding from a refreshed picture even when an error occurs). 

7.					Conclusion
.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
8.				  Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZAIHAN JIANG/